Judge Owsley
delivered the Opinion of the Court.
This writ of error is brought to a decree, pronounced by the court below, dismissing a hill which was exhibited by Ashbrook against the Watkinses, for the purpose of correcting an alleged mistake in the consideration stated in a deed of conveyance, executed by Ashbrook to Ansiem Watkins, and to recover one hundred dollars, which, through mistake, was charged against Ashbrook and deducted from the price which Watkins was to pay for the land, and also to recover usurious interest, which was received by Watkins in the purchase of the land, &c.
The record exhibits satisfactory evidence of the alleged mistake, and, in the opinion of the court, shows an unquestionable right in Ashbrook to a decree for the one hundred dollars, together with the additional sum of fifty-five dollars; the latter sum being for interest above six per cent, which was paid by Ashbrook to Watkins in the sale of the land, and the former sum forming also a part of the purchase money, and being a charge of that much made by Watkins, and, under a mistaken opinion, allowed by Ashbrook.
The decree must, therefore, be reversed with costs, the cause remanded to the court below, and a decree there entered against Ansiem Watkins in favor of Ashbrook, for one hundred and fifty-five dollars and costs.